ACCEPTED
                                                                 03-14-00386-CR
                                                                         5974579
                                                      THIRD COURT OF APPEALS
                                                                 AUSTIN, TEXAS
                                                            7/8/2015 10:19:13 AM
                                                               JEFFREY D. KYLE
                                                                          CLERK
               NO. 03-14-00386-CR

                                                 FILED IN
                                          3rd COURT OF APPEALS
                                              AUSTIN, TEXAS
                                          7/8/2015 10:19:13 AM
                                            JEFFREY D. KYLE
                                                  Clerk
           IN THE COURT OF APPEALS
       FOR THE THIRD DISTRICT OF TEXAS
                   AT AUSTIN




               GAYLEEN S. TODD
                     Appellant

                        v.
             THE STATE OF TEXAS
                     Appellee


MOTION TO EXTEND TIME FOR FILING STATE'S BRIEF




             RYAN PALMQUIST
             Assistant County Attorney
             Williamson County, Texas
             State Bar No. 24073307
             405 Martin Luther King,# 7
             Georgetown, Texas 78626
             PHONE: (512) 943-1111
             FAX: (512) 943-1120
                               NO. 03-14-00386-CR

GAYLEEN S. TODD                           § IN THE COURT OF APPEALS
                                          §
vs.                                       § FOR THE THIRD DISTRICT
                                          §
THE STATE OF TEXAS                        § OFTEXAS

      MOTION FOR EXTENSION OF TIME TO FILE STATE'S BRIEF

TO THE HONORABLE JUSTICES OF THE THIRD COURT OF APPEALS:

       The State of Texas by and through its attorney, Dee Hobbs, Williamson

County Attorney, files this Motion to Extend Time for Filing State's Brief, and in

support of this motion, would respectfully show the following:

   1. The State's current deadline for filing its State's Briefis July 17, 2015.

   2. This is the State's second request for an extension of time.

   3. The undersigned Assistant County Attorney has numerous matters on

       appeal in various stages in the Comi of Appeals for the Third District of

       Texas. Furthermore, the undersigned Assistant County Attorney continues

       to be required in the courtroom to assist with dockets, to answer and

       research questions from law enforcement and other prosecutors, and

       represent applicants for protective orders.

       For the above-mentioned reasons, the undersigned Assistant County

Attorney has not had sufficient time to research the applicable law and prepare an

adequate brief by the current deadline of July 17, 2015.
   THEREFORE, the State requests that the Court grant this motion and extend

the deadline for filing the brief of Appellee for thirty (30) days beyond the original

deadline imposed.

       SIGNED this the   8th   day of July, 2015.

                                            Respectfully submitted,




                                             Y AN PALMQUIST
                                            Assistant County Attorney
                                            Williamson County, Texas
                                            SBN: 24073307
                                            405 Martin Luther King, # 7
                                            Georgetown, Texas 78626
                                            PHONE: (512) 943-1111
                                            FAX: (512) 943-1120
                          CERTIFICATE OF SERVICE

       I certifY that a true and conect copy of this State's Motion to Extend Time

for Filing State's Brief was served upon Gayleen S. Todd, Appellant, by certified

mail, on July 8, 2015 .


                                          .~
                                         RYAN PALMQUIST
                           AFFIDAVIT OF VERIFICATION

       BEFORE ME, Notary Public in and for the State and County aforesaid, on this

day personally appeared the undersigned affiant who, after being duly sworn, deposes

and says the following:

       "My name is Ryan Palmquist. I am an Assistant County Attorney for


                                              L
       Williamson County, Texas. I have read the above Motion to Extend Time
       for Filing State's Brief and swear that it is true base on my personal
       knowledge of the fact recited therein."              ~



                                            Ryan Palmquist
                                            Assistant County Attorney
                                            Williamson County, Texas



This instrument was sworn to and subscribed before me, this the   gth   day of July, 2015.




                                            NOTARY PUBLIC

                                                               WANDA IVlCIC
                                                         Notary Public, State of Texas
                                                           My Commission Expires
                                                            DECEMBER 6, 2018